Currier, Judge,
delivered the opinion of the court.
The relator’s intestate, Noble T. Doane, was chief clerk of the House of Representatives during its adjourned session of 1868, from January 7 to March 6, when he was superseded by J. C. S. Colby, who was appointed to the place and discharged the duties of the office from that time to the close of the session, on the 26th day of March. On the 25th day of March, the House, by resolution, and in pursuance of chapter 7, section 16, of the General Statutes, as the resolution declares, directed Colby, as its chief clerk, ‘ ‘ to copy and prep are for the press the j ournal of the House ” for the session. The State auditor was required, by the same resolution, to draw his warrant for the service thus to be rendered, in accordance with section 20 of the same chapter. On the 28th of March Colby presented to the auditor an account for services rendered under-the resolution, amounting to $1,911.88, which was allowed, and, in the absence of funds, a certificate of indebtedness was issued in adjustment of the demand.
The General Statutes, chapter 7, section 16, provide that “it shall be the duty of the Senate and House of Representatives to cause the journal of their respective houses to be copied and prepared for the press without delay, and, at the close of the session, to deliver the same (the journal) to the secretary of Stateand section 20 of the same chapter provides that “ there shall be allowed to the person copying the laws, or journals for the press the sum of fifteen cents for every hundred words.” The payment to Colby is justified under the resolution of the House already mentioned, and under those provisions of the General Statutes in relation to the publication of the laws and journals. On the other hand, the relator insists that, inasmuch as Doane was chief clerk from January to March, he is entitled to compensation for the supposed copying of the proceedings during this period, as a *223perquisite and legal incident of liis office, and cites in support of this position tbe twenty-eighth section of tbe statute establishing tbe office of public printer (Gen. Stat. 1865, p. 148, § 20 ), wbicb is in these words : “ Tbe secretary of tbe Senate and the chief clerk of tbe House of Representatives shall each furnish to tbe public printer, every day during tbe session, of tbe General Assembly, a copy of tbe journal of bis bouse for tbe day preceding, till tbe whole journal shall be thus copied and delivered.” Tbe relator’s v claim having been duly presented to tbe auditor for allowance, amounting to $1,283.87, and tbe auditor having rejected it, tbis court is now asked to issue its writ of mandamus commanding tbe auditor to audit and adjust tbe demand.
On tbe bearing, witnesses were examined, and tbe following facts disclosed. Each day’s proceedings of tbe House are written out by tbe chief clerk, or some of bis assistants, on sheets of paper wbicb are fastened together in tbe form of a roll, and read to tbe House tbe next day. On being approved, this roll is passed to a clerk, who makes a fair copy of it in a book wbicb is called tbe journal, tbe roll itself then being filed away. And so tbe business proceeds from day to day to tbe close of the session, when tbe “journal” is delivered to tbe secretary of State, as tbe statute provides (Gen. Stat. 1865, cb. 7, § 16), as tbe permanent original record of tbe proceedings of .the House. Tbis is tbe book referred to in section 20 of tbe same chapter as tbe “journal” to be copied for tbe press at fifteen cents per hundred words. No copy of tbis book was ever made by any one, so far as appears. But Colby, under, tbe resolution of tbe House of the 25th of March, gathered up and arranged tbe aforesaid rolls, or rough minutes, and delivered them over to tbe public printer, from wbicb tbe printed journal is composed. Tbis is all that Colby appears to have done under tbe resolution.
Tbe making up of tbe rolls or rough minutes of tbe proceedings of tbe House Norn January 7 to March 6, as before described, forms tbe foundation of tbe relator’s claim. Is there anything in tbe statute wbicb authorizes tbe auditor to audit and allow tbis demand, and draw bis warrant on tbe treasury for its payment ?
*224A clear statement of the facts of the case seems to supersede the necessity of argument or exposition. The House employs clerks for the express purpose of having a systematic statement of its proceedings written up and preserved, and rewards them in the way of a per diem compensation.
The statute (Gen. Stat. 1865, p. 83, § 4) provides that “the secretary of the Senate and the chief clerk of the House shall each receive seven dollars per day, including six days after the adjournment of the General Assembly; and every other clerk employed by either House shall receive five dollars per day,” for their compensation. There is, in our opinion, no better legal ground for claiming, as a perquisite of the office, extra and specific compensation for making and preserving the minutes of the proceedings of the House during its sessions, than there is for claiming such compensation for reading these minutes to the House after they are made up. The matter comes to this : The general law (ch. 7, § 16) provides that the House shall “cause” its journal to be prepared for the press, without specifying the agency that shall be employed; and the House, appropriately enough, selected its chief clerk; and the clerk, to save the trouble and expense of copying the journal, used the accumulated rolls — being the literal originals of the journal — and drew pay for the number of words they contained, as for fresh copies from the journal itself.
The twenty-eighth section of the act establishing the office of public printer has no just bearing on this question. That concerns the printer, and docs not affect the per diem or other compensation of the clerks of the House or Senate. Had Doane by himself and assistants furnished to the printer from day to day a copy of the daily proceedings, it would have been but the performance of a duty which their relations to the House imposed, and for which they received compensation as the law provides. But no such copies were so furnished to the printer. The Legislature has seen fit to fix seven dollars per day as a suitable compensation to the chief clerk of the House for his daily services during the session of the General Assembly; and we find nothing in the statute which leads us to conjecture that it intended to provide the *225further allowance of more than twenty dollars a day as a mere perquisite and incident of the office for constructive copying.
The application for a peremptory mandamus is refused.
The other judges concur.